WADE, Justice
(concurring).
I concur. However, I am not convinced that the letter set out in the prevailing opinion is without ambiguity. It is written on the stationery of the Eddington Canning Company, Inc., and ends up with the signature of W. R. Eddington under the printed name of the company. This suggests that it is a document of the company and not of Eddington individually. The body of the letter suggests unequivocally that some individual is guaranteeing the obligation of the company and not that it is personally guaranteeing its own obligation.
This ambiguity is cleared beyond doubt by the uncontroverted affidavit of Clyde that he was approached by a representative of the company soliciting him to enter into contracts to sell his farm products to the company which he refused unless he re*16ceived a letter from Eddington personally guaranteeing payments of the amounts which would become due under such contracts, and that he received this letter in response to this demand. T]his is not changed by the affidavit of Eddington that he did not intend to be personally bound by this letter. For under those circumstances he either intended to be personally bound or else to fraudulently induce Clyde to enter into contracts with his company thinking that Eddington was personally bound.
CALLISTER, J., having disqualified himself, does not participate.